DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 33, 34, 36-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over 

Mini Townson et al. (US 9,750,297). Mini Townson et al. (hereinafter Townson) discloses an 

impact protection device (500) including 5an outer structural member/mounting frame (502), a 

machine (504) operatively coupled to the outer structural member (502) as shown in figures 5, 

6B. 7B, 8B and 9B.  Further, a first fluid actuated module defines a fluid holding member/first 

/fluid reservoir  (506) adapted to store a fluid, col. 12, lines  1-16.  Also, the controlled 

movement between the machine (504) and the outer structural member results in a 

deformation of the fluid holding member (506) and wherein the controlled movement dictates 

a damping profile at least temporarily that defines a portion of kinetic energy of the impact that 

is dissipated to transfer part of the fluid during a collision/impact, col. 12, lines 1-62.  The 






machine (504) is defines as a lever, col. 11, lines 42-65. Furthermore, 

the  outer structural member includes a unitary helmet shell, 20 a section of a helmet shell, a 

section of a body armor, etc. col. 26, lines 20-25 and as shown in figures 23A, 23B, 23C and 31( 

A-D) and  the outer structural member is made of a unitary body armor, col. 10, lines 1-

11.  10However, Mini Townson does not show an impact to the outer structural member results in 

a controlled movement between the machine and the outer structural member. 
 


It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the lever (504) evenly spaced about of Mini Townson as shown in figures 

5 and 6B will substantially allow an impact to an external surface of the outer structural 

member by controlling movement between the machine and the outer structural member 

when the device is worn about the head or depending on particular application thereof. 

Allowable Subject Matter
3.	Claim 35, 40 and 41 are objected to as being dependent upon a rejected base claim, but 

would be allowable if rewritten in independent form including all of the limitations of the base 

claim and  any intervening claims.






Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Prior art cited on PT)-892 each disclosed a helmet shell having a fluid impact 

absorbing liner therein. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 19, 2022							/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732